Citation Nr: 1132635	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-34 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a right orchiectomy as a result of seminoma.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.  The Veteran also served in the Oregon Air National Guard and the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 RO decision, which denied an application to reopen a previously denied claim for service connection for a right orchiectomy as a result of seminoma.

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

In June 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Portland, Oregon RO.  A transcript of this proceeding has been associated with the claims folder.


FINDINGS OF FACT

1.  By a RO decision dated in July 2003, the Veteran's application to reopen his previously denied claim of service connection for testicular cancer was denied on the basis that there was no new and material evidence showing that there was a relationship between the Veteran's claimed testicular cancer and his period of military service. 

2.  Evidence received since the July 2003 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right orchiectomy as a result of seminoma.

3.  Resolving doubt in favor of the Veteran, his right orchiectomy as a result of seminoma is shown to be etiologically related to his active duty service.
CONCLUSIONS OF LAW

1.  The July 2003 RO decision denying the Veteran's application to reopen his previously denied claim of service connection for testicular cancer is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a right orchiectomy as a result of seminoma has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Service connection for a right orchiectomy as a result of seminoma is warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a right orchiectomy as a result of seminoma, the benefit sought on appeal has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include malignant tumors, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Under 38 U.S.C.A. § 1117(a)(1) (West 2002), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 71 Fed. Reg. 75669 (2006).

The definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2) (2010).

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a right orchiectomy as a result of seminoma.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran's application to reopen his previously denied claim of service connection for testicular cancer was denied in a July 2003 RO decision.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2010).  The Veteran was notified of the July 2003 RO decision via an September 8, 2003, letter.  He did not file a timely appeal.  Therefore, the July 2003 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).   

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the July 2003 denial was that there was no new and material evidence showing that there was a relationship between the Veteran's claimed testicular cancer and his period of military service.  At the time of this denial, service treatment records, VA and private medical records, copies of medical literature, and statements submitted by the Veteran, his family, friends, and co-workers were considered. 

The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran, VA and private medical records, and copies of medical literature.

With regard specifically to the newly submitted private medical records, the Board notes that the claims file contains a December 2008 letter from the Medical Director of Radiation Oncology at Williamette Valley Medical Center Cancer Center.  The physician indicated in this letter that the Veteran came under his care in late 1995 when he was diagnosed with a large seminoma of the right testis.  The physician noted that, following orchiectomy, he supervised the Veteran's treatment with radiation therapy following the standards and techniques in common use at that time.  The physician noted that the Veteran asked him to comment on the epidemiology of his disease relative to his term of active duty which ended on November 15, 1992, a little less than 3 years before his diagnosis.  The physician noted that a surgical pathology report describes a tumor that was 4.6 centimeters in diameter.  The physician stated that, while he cannot comment on causation of this tumor, he thinks it is highly likely that it was present at a microscopic level before his discharge from the military service.  To grow from the first malignant cell to a tumor of this size would require something on the order of 35 to 37 cell doublings.  To have developed after his discharge and reached this size in just 35 months would require a biologic doubling time of less than one month.  A doubling time of one month is extremely short, even for any malignancy, even seminoma.  So, while this malignancy was diagnosed 35 months after his discharge, the physician indicated that he believes that it was almost certainly a pre-existing condition at the time of discharge.

Therefore, as the newly submitted medical evidence specifically relates the onset of the Veteran's seminoma to his time on active duty, and, thus, speaks to the possibility that the Veteran's testicular cancer began during his period of military service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.  The Board will now turn to evaluating the merits of his claim.

Essentially, the Veteran contends that he developed seminoma or testicular cancer as a result of his active duty service in the Persian Gulf War.  In a February 2011 statement, the Veteran asserted that testicular cancer is considered an environmental cancer, one that is likely caused by exposure to toxins.  The Veteran indicated that he was stationed at Superfund bases and worked with nuclear weapons at Pease Air Force Base during service.  He contends that he served in the Persian Gulf War, where toxins are a known problem, and claims that studies have indicated a higher incidence of testicular cancer among men who served in the Persian Gulf. 

A review of the Veteran's active duty service treatment records reflects no complaints, treatment, or diagnosis of seminoma or testicular cancer.

The medical evidence of record reflects that the Veteran underwent a right orchiectomy for a seminoma followed by radiation therapy in October 1995.
Additionally, the Board notes that the claims file contains a December 2008 VA medical opinion regarding the etiology of the Veteran's seminoma or testicular cancer.  Upon review of the claims file, the physician noted that he agreed with the private physician who issued the aforementioned December 2008 opinion that it takes multiple cell divisions for cancer tumors to attain the size of 4.6 centimeters.  The latency from the very beginning of cancer initiation to the point that cancer becomes clinically evident can vary between months to years.  It is difficult to pinpoint when exactly cancer begins as a single cell.  The Veteran had a normal GU examination at the time of separation from the Air Force in May 1992.  His presenting symptoms of testicular cancer are described as "abrupt onset" of pain and swelling and ache that radiated to the right groin which led to urgent medical attention and prompt diagnosis and treatment of testicular cancer, within 2 to 3 weeks of symptom onset.  The physician noted that the Veteran did not have a pre-existing testicular cancer clinically while in service and determined that it is impossible to say whether the disease was incurred during his miliary service.  The physician noted that the Veteran had received surgery and radiation.  He could not find any record for chemotherapy.  Available records, with the latest being in volume III of the claims file, discussed the GI symptoms that the Veteran had and work up for irritable bowel syndrome in the end of 2005.  The physician did not find any additional information from the record to comment on the Veteran's current symptoms or any sign of recurrence.  Of note, low sperm count has been linked to testicular cancer.  The physician concluded by stating that he did not have any current medical records to comment on his current symptoms.  Low sperm counts, however, have been associated with testicular cancer.

As discussed in detail above, the claims file also contains a December 2008 opinion from the Medical Director of Radiation Oncology at Williamette Valley Medical Center Cancer Center indicating that it is highly likely that the Veteran's testicular tumor was present at a microscopic level before his discharge from the military service.  

The Board notes that the Veteran has also submitted medical literature indicating that the military is a major source of toxic occupational and environmental exposures that can increase cancer risk and discussing a relationship between testicular cancer and Gulf War deployment. 
	
Therefore, as the claims file contains a detailed medical opinion indicating that it is impossible to say whether the disease was incurred during his miliary service and a detailed medical opinion indicating that it is highly likely that the Veteran's testicular tumor was present at a microscopic level before his discharge from the military service, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's testicular cancer or seminoma began during his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's right orchiectomy as a result of seminoma.


ORDER

Entitlement to service connection for a right orchiectomy as a result of seminoma is granted.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


